                Case 1:19-cr-00151-TFH Document 1 Filed 05/06/19 Page 1 of 1



                                     IJNITED ST'A'I'ES DISTRIC'T COURT
                                     FOR ]'HF], DISTRICT OF COLUMBIA

                                           Holding a Criminal Term

                                     Grand Jury Sworn in on April 15,20191


    UNITED STATES OF' AMERICA                              CRIMINAL NO.

                                                           GRAND JURY ORIGINAL

    JACOB WALLACE,                                         VIOLATION:
                                                           18 u.s.c. $ 844(i)
                            Defendant.                     (Arson)

                                             INDICTMENT
             The Grand Jury charges that:

                                                COUNT ONE

             On or about April 25,2019, within the District of Columbia, JACOB WAILACE,

maliciously damaged and destroyed, or attempted to damage and destroy, by means of fire and

explosive materiais, the building and its contents at 700 Pennsylvania Avenue, NW, Washington,

DC, the property ofthe United States governrnent.

             (Arson, in violation of Title i8, United States Code, Section 844(i))

                                                   A TRUE BILI,:


                                                   FOREPERSON.
    /'-T''       (
                                 -
    )4sS,t K. L
Attomey of the United ",^G)
                      States in
and for the District of Columbia.



I   This grand jury was empaneled in the Superior Court of the District of Columbia and retumed
this indictment pursuant to its authority under D.C. Code $ 1l-1916(a).
